         Case 2:13-cr-02086-TOR            ECF No. 209        filed 08/10/20     PageID.1901 Page 1 of 2
O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                            for                              EASTERN DISTRICT OF WASHINGTON

                                           Eastern District of Washington
                                                                                                Aug 10, 2020
                                                                                                  SEAN F. MCAVOY, CLERK

U.S.A. vs.                    Lloyd, John Delbert                       Docket No.         0980 2:13CR02086-TOR-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Patrick J. Dennis, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant John Delbert Lloyd, who was placed under pretrial release supervision by the Honorable Mary K. Dimke, U.S.
Magistrate Judge, sitting in the Court at Yakima, Washington, on the 20th day of July 2020 under the following conditions:

Special Condition #3: Defendant shall wear, at all times, a GPS device under the supervision of U.S. Probation. In the
event the defendant does not respond to GPS monitoring or cannot be found, the U.S. Probation Office shall forthwith notify
the United States Marshals Service, who shall immediately find, arrest, and detain Defendant.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: John Lloyd is alleged to have violated his Court ordered GPS confinement and home detention by removing
the GPS device and absconding from supervision on August 7, 2020.

On July 27, 2020, Mr. Lloyd reported to the probation office at which time the GPS Location Monitoring System was
installed on his right leg. Mr. Lloyd review and signed the Location Monitoring Agreement form acknowledging his
understanding of the program rules.

On August 7, 2020, the undersigned officer was notified by email notification that there had been a strap tamper alert
regarding his monitoring device. The undersigned called Mr. Lloyd’s listed number and was notified by his mother that Mr.
Lloyd had removed the GPS device from his ankle, packed his belongings, and left the residence. She indicated the GPS
device was on her kitchen table. She stated she did not know how to reach Mr. Lloyd as she did not have his new cellular
telephone number.

                            PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       August 10, 2020
                                                                  by      s/Patrick J. Dennis
                                                                          Patrick J. Dennis
                                                                          U.S. Pretrial Services Officer
        Case 2:13-cr-02086-TOR        ECF No. 209      filed 08/10/20       PageID.1902 Page 2 of 2
PS-8
Re: Lloyd,, John Delbert
August 10, 2020
Page 2

 THE COURT ORDERS

 [ ]    No Action
 [X]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [X ]   Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                     Signature of Judicial Officer
                                                                      8/10/2020

                                                                     Date
